Citation Nr: 0722904	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  94-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylosis with degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Vincent A. Wenners, Jr., 
attorney-at-law


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, sister, and two friends


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) in September 15, 2006, which vacated 
a March 2005 Board decision and remanded the case for 
additional development.  The Court previously vacated and 
remanded a March 2000 decision as to this matter.  The issue 
initially arose from rating decisions by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1999, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.

2.  The veteran's current lumbar spine pathology is not shown 
to be related to back complaints noted in service.


CONCLUSION OF LAW

Spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine were not incurred in or 
aggravated by military service, nor may incurrence be 
presumed. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995); 38 
C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2002, March 2003, and May 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

In the present case, the veteran's claim was received in 
September 1993, well before the enactment of the VCAA.  
Pertinent treatment records have been obtained.  Records from 
the Social Security Administration have also been associated 
with the record.  Moreover, the veteran has been afforded the 
opportunity to testify at hearings before the undersigned in 
March 1999 and before RO personnel in October 1994 and 
December 1997.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's enlistment physical examination is negative for 
any back pathology.  Service medical records reflect that on 
March 9, 1964, the veteran was seen for complaints of back 
pain without a history of trauma.  There was no evidence of 
significant trauma.  He was treated with Darvon.  For the 
next few days, he continued to complain of mid-back pain.  A 
complete examination of the back was negative.  He was 
prescribed Robaxin and treated with diathermy for three days.  
No other treatment of the back was recorded in the service 
medical records.  The veteran's separation physical 
examination noted a normal back.  The report of medical 
history taken at separation indicated the veteran did not 
suffer from recurrent back pain.  Associated with the claims 
folder is a voucher from the Employee Benefit Plan 
Administrators reflecting payment to the veteran of 42 
dollars for an injury sustained in September 1984.  The 
insured group was the Granite Packing Company.  The nature of 
the claim was not disclosed.

A February 1992 Elliot Hospital medical report noted that the 
veteran received treatment following an occupational injury 
when he attempted to release a hand brake on a bus.  He 
complained of lumbosacral pain.  An X-ray report noted 
probable spondylosis at L5 with five millimeters of 
spondylolisthesis onto S1 and moderately advanced disc 
disease at L5-S1.

A May 1992 letter and treatment notes from N. R. F., a 
chiropractor, reflect treatment of hip and low back pain.

Surgery at the Catholic Medical Center in August 1992 
included a laminectomy at left L3-4, a laminectomy and 
foraminectomy at left L4-5, and excision of a herniated disc 
at L4-5, left.  The physicians attributed the back pathology 
to the earlier 1992 back injury.

A February 1993 letter from A. S., M.D., indicated that the 
veteran injured himself while releasing a handbrake on a bus.  
The veteran denied a back condition prior to that time.

A November 1993 letter from R. J. A., D.C., Ph.D., described 
the veteran's back problems but was silent for a link between 
his back condition and his active service.

M. B., D.C., in a December 1993 letter, reported treating the 
veteran for a back lesion in September 1984, an injury to the 
right shoulder in February 1986, a flare-up of back pain in 
1989 and a severe on-the-job injury in February 1992 that 
required immediate attention.  The letter described the 
treatments given to the veteran but did not provide an 
opinion attributing any of his symptoms to his military 
service.

Examination reports dated in March 1994 from A. A. S., M.D. 
and in April 1994 from Sportsworks are negative for medical 
opinions connecting the veteran's complaints to his service.

In May 1994, R. J. A., D.C., Ph.D., opined that the veteran's 
low back spondylopathic insult, consisting of 
spondylolisis/spondylolisthesis of the lower lumbar segments 
was more probably than not, service related.  He appeared to 
base this opinion on a history related by the veteran that in 
1964, while in the "United States Service", he injured his 
back while pulling machines weighing in excess of 400 pounds.  
He also performed other ergonomically unfavorable acts, such 
as lifting and carrying heavy pipes.  The chiropractor opined 
that since the veteran injured himself while performing these 
acts, it would appear logical to assume that the causative 
factor of trauma resulted in 1964 while he was in the U.S. 
Service.

During the veteran's personal hearing in October 1994 he 
testified that he was pulling stuff on a submarine when he 
pulled something in his back.  He was taken off duty for 
three weeks to a month.  After service he went to Drs. F. or 
B. when his back went out.  They would make adjustments and 
he would go back to work in a day or two.  He started having 
more problems in the late 1960s and more in the 1970s.  Two 
physicians told him that his particular injury would not have 
bothered him to the extent it did until he hurt himself in 
1992 and had a herniated disc removed.  Now he had pressure 
and spondylolisthesis.  His mother testified that after 
service the veteran had to have alcohol baths every night 
after his shower.  He had trouble getting up; acting like an 
old man.  His sister testified that he had problems getting 
out of bed and that she gave him alcohol rubs for his 
backaches. His friend testified that the veteran could not 
sit in one position in the 1960s and 1970s and that he 
complained of backaches.  A friend testified that he had 
known the veteran four years and that the veteran wore a foam 
brace for his back.  He had seen the veteran fall to the 
floor in pain while dancing.  He saw him fall once at his 
house; his hip went out and he was laid up for three or four 
days as a result.

The Social Security Administration (SSA) granted disability 
benefits in February 1995.  The Administrative Law Judge 
concluded that the veteran's disability period had commenced 
in February 1992.  The primary diagnosis upon which the grant 
of benefits was based is listed as low back pain.  Private 
records associated with the SSA materials indicate diagnoses 
of lumbar discopathy with radiculopathy, brachioplexopathy 
and sciatic outlet syndrome, and lumbar soft tissue lesions.

The issue of service connection for the back disorder was 
referred to the VA Compensation and Pension (C & P) Service 
for administrative review and an opinion. In an October 1995 
statement, the Director of the C & P Service reported the 
facts of the case, including a recitation of the service 
medical record notations, as well as private medical reports.  
The Director noted the single episode of non-trauma back 
problems in service.  There was no evidence of trauma to the 
back during service.  She noted that the spondylolisthesis 
and spondylolysis were usually congenital or developments 
defects which, with trauma, could cause recurrent low back 
pain.  Absent back trauma in service, or any symptoms 
immediately following service, the current back problems were 
not related to service.  A denial of service connection for 
the back pathology was recommended.  A rating decision dated 
in November 1996 denied service connection for the back 
condition and found that the eye claim was not well grounded.  

During the veteran's personal hearing in December 1997, he 
testified that he had not been able to work since he had a 
herniated disc removed in 1992.  The doctors had had told him 
that a previous injury was causing spondylolisthesis and now 
that a disc had been removed there was pressure on the left 
hip.  He alleged that the previous injury occurred when he 
tried to pick up a welding machine in service.  He was taken 
off duty for around 30 days.  He wore a brace and took 
medications during the 30 days.  He did not receive any 
treatment after the 30-day period.  The veteran stated that 
he had no back problems until a year or a year and a half 
after service when his back started going out for nothing.  
He went to chiropractors off and on as needed.  The veteran 
testified that he had never injured his back in any way other 
than the times in service.  

During his hearing in March 1999 before the undersigned, the 
veteran repeated his history of one injury to his back in 
service.  He added that he was also injured when he fell from 
a ladder while in service.  He was taken off duty for about a 
month and received medications during that time.  He stated 
that the service had records indicating that he was treated 
for that incident.  He testified that he had had no back 
problems prior to service.  Two or three years after service 
it started kicking out on him and kept going like that until 
his herniated disc was removed in 1992.  He testified that he 
was receiving SSA benefits for spondylolisthesis and 
degenerative arthritis of the spine.

A VA examination was conducted in August 2002. The examiner 
noted that the veteran hurt his back in 1969 and was treated 
with heat and medication.  He observed that the records were 
sketchy and that there was no clear history of exactly why 
the veteran started having back pain.  He noted that no X- 
rays were taken.  The veteran reported that he had continued 
to have back pain over the ensuing years and that he had 
visited chiropractors regularly.  He denied intervening back 
trauma. He reported that in 1992 he was evaluated and found 
to have an antecedent spondylolisthesis of L5 on S1, with 
complete loss of disc space at that level.  The work up at 
that time also revealed an L4-L5 acute disc rupture.  On 
physical examination the veteran endorsed pain on a level of 
seven out of ten.  The diagnosis was degenerative disc 
disease of the lumbar spine and Grade I spondylolisthesis of 
L5 on S1.  The examiner opined that it was just as likely as 
not that heavy lifting 400 pounds during service (which the 
physician stated was reported in the veteran's chart) could 
have caused the veteran's ruptured disc.  He pointed out that 
a good work up had not been completed, but that a myelogram 
would have been positive for a disc rupture.

A July 2003 X-ray of the veteran's spine was positive for 
degenerative disc disease and spondylolisthesis.

A further VA examination was carried out in September 2003.  
The examiner noted that the veteran had complained of back 
pain in 1969, but that it had been poorly evaluated at that 
time.  He observed that the veteran subsequently developed 
additional pain in his back following a work related injury 
in 1992.  The examiner pointed out that he had carefully 
reviewed the claims folder, to include the August VA 2002 VA 
examination report and the records surrounding the veteran's 
1992 injury.  He noted that the service medical records did 
not describe the nature of the veteran's back disorder, and 
indicated that although the veteran reported visits to a 
chiropractor, most of those visits occurred after 1992.  He 
reviewed the history of the veteran's February 1992 injury 
and subsequent treatment.  In conclusion, the examiner noted 
that the veteran did appear to have suffered an episode of 
low back pain while in service, but that it had been poorly 
evaluated and little information was available.  He pointed 
out that the 1992 injury was well documented, and that the 
injury had resulted in a rupture of a disc at L4-L5.  He 
indicated that the veteran's spondylolysis and 
spondylolisthesis was likely congenital, and that his present 
back condition was more than likely a combination of his 
lifelong spondylolysis and spondylolisthesis and the sequelae 
of the disc herniation that occurred in 1992.  He concluded 
that neither condition resulted from a service-connected 
injury.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In the present case, the veteran did have complaints of back 
pain during service.  However, his complaints involved the 
mid-back, not the low back.  Although the veteran related 
back complaints in 1984, according to his chiropractor, the 
1984 complaints were related to a back lesion, whose etiology 
was not disclosed.  His 1992 low back problems resulting from 
a work injury ultimately resulted in lumbar spine surgery.  
In fact, the February 1993 letter from Dr. S. indicates that 
the veteran denied a back condition prior to his 1992 injury. 
While Dr. A.'s May 1994 statement seems to establish a nexus 
between the service back complaints and the present 
pathology, his opinion is based on a history provided by the 
veteran, and not a review of the service medical records or 
other medical documents.  The Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet.App. 
113 (1995).  Dr. A's statements are further refuted by the 
finding of the October 1996 VA C & P Service review, as well 
as the September 2003 examination report, which reflects that 
the examiner carefully reviewed the entire claims folder 
prior to concluding that the veteran's low back condition did 
not result from an injury in service.

Regarding the August 2002 VA orthopedic examination report, 
the physician indicated a review of the record, noting that 
the service medical records were "sketchy" regarding the 
inservice back problems, with no good history presented of 
why he began to experience back pain.  Thereafter, the 
physician, only in passing, mentioned back treatment in 1992.  
He obviously ignored the initial workmen's compensation 
report of February 1992 describing the back injury, as well 
as hospital records dated in August 1992 indicating that the 
veteran sustained a back injury in February 1992, with many 
months of unsuccessful conservative treatment (chiropractic, 
bed rest and medication) ultimately requiring back surgery - 
a laminectomy at L3-4, left; and a laminectomy and 
foraminectomy at L4-5, left; with excision of herniated disc 
L4-5, left.  Nor did the examiner comment regarding the 
December 1993 statement from M.B., the veteran's 
chiropractor, who described the 1992 back injury as 
"severe", necessitating immediate treatment.  The August 
2002 physician indicated that the veteran had been receiving 
chiropractic manipulation for many years.  Despite his 
assessment/admission that the service medical records were 
sketchy regarding the back problems, and obviously ignoring 
the events of 1992 that began in February 1992 and ended with 
August 1992 surgery, the examiner elected to base his opinion 
on the "sketchy" report.  He mistakenly indicated that the 
chart revealed that the veteran lifted 400 pounds - thus 
causing back pathology.  Service medical records clearly 
reported no trauma to the back prior to the injury, nor was 
there a notation of lifting 400 pounds in the service medical 
records.  Any reference to lifting 400 pounds was made by the 
veteran and as such, was a present recollection of events of 
almost 40 years ago, at best; or, at worst, a self-serving 
statement.  Finally, the August 2002 examiner did not explain 
how an acute mid-back problem in service resulted in the 
necessity for a low-back procedure in 1992.  Clearly, his 
conclusion was based on incorrect/incomplete assumptions and 
as such, is flawed.  Once again, the Board is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet.App. 
113 (1995).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
Thus, the probative value of a medical opinion is 
significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

On the other hand, the physician who examiner the veteran in 
September 2003 reviewed the claims folder, as well as the 
records surrounding the 1992 back injury.  He noted that the 
August 2002 VA examiner remarked that the veteran had seen a 
chiropractor for many years, but the September 2003 examiner 
pointed out that most of the chiropractic treatment occurred 
after the 1992 back injury.  The physician agreed with the 
August 2002 examiner that service medical records regarding 
the 1963 back problems were vague.  However, he also 
mentioned that at the time of his initial hospitalization in 
February 1992, the veteran related his back problems to the 
occupational injury that occurred days earlier, with no 
mention of any inservice back injury.  Acknowledging that the 
service medical records were inadequate and failed to 
disclose the nature of the back disorder, the September 2003 
examiner choose not to speculate on the inservice back 
complaints of four-day's duration, but instead, elected to 
render an opinion as to the etiology of the low back disorder 
based on solid evidence of a 1992 back injury complete with 
diagnostic evaluations (X-ray studies, and magnetic resonance 
imagings (MRIs)) confirming the presence of the lumbar spine 
pathology at that time.  Because of the reasons stated above, 
the Board places greater weight on the opinion of the 
September 2003 VA physician's opinion indicating that current 
back pathology was the result of the 1992 occupational 
injury.

In conclusion, the evidence fails to establish that the acute 
and transitory episode of non-traumatic mid-back pain during 
service resulted in the development of chronic lumbar 
pathology.  Accordingly, service connection for 
spondylolisthesis and spondylosis with degenerative disc 
disease of the lumbar spine must be denied.


ORDER

Entitlement to service connection for spondylolisthesis and 
spondylosis with degenerative disc disease of the lumbar 
spine is denied.



_____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


